Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about October 11, 2002, which, in an action to enforce a real estate brokerage agreement, granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The writing between the parties on which plaintiff relies does not contemplate payment of plaintiffs commission by defendants, and thus is not a valid real estate brokerage agreement between the parties (see Buck v Cimino, 243 AD2d 681, 684 [1997], lv denied 91 NY2d 807 [1998]). Absent such, plaintiff must demonstrate that it was the procuring cause of the lease. *400Plaintiff admits that it was not. Indeed, plaintiff did nothing more than submit two pieces of paper to defendants with respect to space that defendants were already discussing with the landlord (cf. id. at 684-685). Concur—Buckley, P.J., Rosenberger, Ellerin, Williams and Gonzalez, JJ.